Name: Council Regulation (EU) NoÃ 1240/2010 of 20Ã December 2010 adjusting, from 1Ã July 2010 , the rate of contribution to the pension scheme of officials and other servants of the European Union
 Type: Regulation
 Subject Matter: social protection;  executive power and public service;  EU institutions and European civil service;  documentation
 Date Published: nan

 22.12.2010 EN Official Journal of the European Union L 338/7 COUNCIL REGULATION (EU) No 1240/2010 of 20 December 2010 adjusting, from 1 July 2010, the rate of contribution to the pension scheme of officials and other servants of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of Officials of the European Communities and the conditions of Employment of Other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 83a thereof and Annex XII thereto, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Article 13 of Annex XII to the Staff Regulations, on 1 September 2010 Eurostat submitted a report on the 2010 actuarial assessment of the pension scheme updating the parameters referred to in that Annex. According to this assessment, the rate of contribution required to maintain actuarial balance of the pension scheme is 11,6 % of basic salary. (2) In the interests of actuarial balance of the pension scheme of officials and other servants of the European Communities, the rate of contribution should therefore be adjusted to 11,6 % of the basic salary, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2010, the rate of the contribution referred to in Article 83(2) of the Staff Regulations shall be 11,6 %. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2010. For the Council The President J. SCHAUVLIEGE (1) OJ L 56, 4.3.1968, p. 1.